UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þ Quarterly Report pursuant to Section13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended May 31, or  Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50480 EN2GO INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0389557 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 2921 W Olive Ave, Burbank, California, 91505 (Address of principal executive offices) (818) 433-7191 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES þ NO  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer  Accelerated filer  Non-accelerated filer Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YES  NO þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 55,135,400 shares of $0.00001 par value common stock issued and outstanding as of June 30, 2009. EN2GO INTERNATIONAL, INC. INDEX Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets as of May 31, 2009 (Unaudited) and August 31, 2008 3 Consolidated Statements of Operations For the Three andNine Months Ended May 31, 2009 and 2008(Unaudited) 4 Consolidated Statements of Cash Flows For the Nine Months Ended May 31, 2009 and 2008(Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4.Controls and Procedures 24 Part II. Other Information Item 1.Legal Proceedings 24 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Submission of Matters to a Vote of Security Holders 26 Item 5.Other Information 26 Item 6.Exhibits 27 Signatures 28 -2- PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EN2GO INTERNATIONAL, INC. AND SUBSIDIARY (a development stage company) Consolidated Balance Sheets May 31, August 31, 2009 2008 ASSETS (Unaudited) CURRENT ASSETS Cash $ 57,668 $ 9,074 Prepaid expenses — 20,336 TOTAL CURRENT ASSETS 57,668 29,410 PROPERTY AND EQUIPMENT, net 103,702 111,746 TOTAL ASSETS $ 161,370 $ 141,156 LIABILITIES AND STOCKHOLDERS’ (DEFICIT) CURRENT LIABILITIES: Accounts payable $ 1,151,846 $ 253,384 Accrued expense — 136,926 Notes payable 535,847 250,000 TOTAL CURRENT LIABILITIES 1,687,693 640,310 TOTAL LIABILITIES 1,687,693 640,310 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ (DEFICIT): Common stock, $.00001 par value, 100,000,000 shares authorized, and 55,135,400 and 52,316,000 shares issued and outstanding at May 31, 2009 and August 31, 2008, respectively 551 524 Capital in excess of par value 10,226,122 7,939,443 Prepaid stock compensation — (6,400 ) (Deficit) accumulated during the development stage (11,752,996 ) (8,432,721 ) Total stockholders’ (deficit) (1,526,323 ) (499,154 ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) $ 161,370 $ 141,156 The accompanying notes are an integral part of these consolidated financial statements. -3- EN2GO INTERNATIONAL INC. AND SUBSIDIARY (a development stage company) Consolidated Statements of Operations (Unaudited) For the Three Months Ended May 31, For the Nine Months Ended May 31, From Inception on January 31, 2007 through May 31, 2009 2008 2009 2008 2009 REVENUES $— $— $— $— $— COST OF GOODS SOLD — GROSS PROFIT — OPERATING EXPENSES General and administrative expenses 615,261 274,825 1,380,475 542,476 4,271,647 Stock issued for services 35,235 — 195,026 — 1,760,182 Non-Cash Compensation — — — 3,515,447 3,515,447 Salaries, wages and consulting 515,276 363,164 1,335,246 827,614 1,799,696 Total operating expenses 1,165,772 637,989 2,910,747 4,885,537 11,346,972 LOSS FROM OPERATIONS (1,165,772 ) (637,989) (2,910,747) (4,885,537) (11,346,972) OTHER INCOME (EXPENSE): Other income — — 5,649 — 29,820 Interest expense (195,693 ) — (415,177) 13,722 (435,844) Total other income (expense) (195,693 ) — (409,528) 13,722 (406,024) LOSS BEFORE PROVISION FOR INCOME TAXES (1,361,465 ) (637,989) (3,320,275) (4,871,815) (11,752,996) Provision for income taxes — LOSS APPLICABLE TO COMMON STOCKHOLDERS $(1,361,465 ) $(637,989) $(3,320,275) $(4,871,815) (11,752,996) NET LOSS PER SHARE OF COMMON STOCK—Basic and diluted $(0.02 ) $(0.01) $(0.06) $(0.10) WEIGHTED AVERAGE SHARES OUTSTANDING—Basic and diluted 54,496,139 51,150,000 53,882,197 50,440,511 The accompanying notes are an integral part of these consolidated financial statements. -4- EN2GO INTERNATIONAL INC. AND SUBSIDIARY (a development stage company) Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended May 31, Period from inception (January 31, 2007) through May 31, 2009 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,320,275 ) $ (4,871,815) $ (11,752,996) Adjustments to reconcile net loss to net cash used in operating activities: Debt financing costs 195,026 — 333,226 Depreciation expense 33,475 10,657 55,627 Forgiveness of Debt — (20,170) — Options, warrants and common stock issued for services rendered 133,306 3,515,447 5,606,112 Changes in operating assets and liabilities: Prepaid expense (20,336 ) (10,836) — Accounts payable 1,094,755 25,554 1,151,846 Accrued expense (136,926 ) 15,792 — Net cash used in operating activities (2,020,975 ) (1,335,371) (4,606,185) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (85,431 ) (64,314) (115,082) Net cash used in investing activities (85,431 ) (64,314) (115,082) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable 2,055,000 — 2,555,000 Repayment of notes payable (150,000 ) (150,000)) (500,000) Proceeds from issuance of common stock, net of offering costs 250,000 1,258,600 2,608,599 Net cash provided by financing activities 2,155,000 1,108,600 4,663,599 NET (DECREASE) INCREASE IN CASH 48,594 (291,085)) 57,668 CASH Beginning of period 9,074 556,000 — CASH End of period $ 57,668 $ 264,915 $57,668 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ — $ — $ — Income taxes — — — The accompanying notes are an integral part of these consolidated financial statements. -5- Supplemental Schedule of Noncash Investing and Financing Activities: In
